                     Case 13-20227                 Doc 287            Filed 02/08/19 Entered 02/08/19 11:44:30                                      Desc Main
                                                                       Document     Page 1 of 17




2A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Eric C Isaacson                                                                 §           Case No. 13-20227
                   Kimberly A Isaacson                                                             §
                                                                                                   §
                                                                 Debtors                           §

                                                      AMENDED TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter of the United States Bankruptcy Code was filed on
                    05/14/2013 . The case was converted to one under Chapter 7 on 10/29/2014 . The
                   undersigned trustee was appointed on 10/30/2014 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $             177,108.26

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                        71,480.09
                                                     Bank service fees                                                               4,496.94
                                                     Other payments to creditors                                                         0.00
                                                     Non-estate funds paid to 3rd Parties                                                0.00
                                                     Exemptions paid to the debtor                                                       0.00
                                                     Other payments to the debtor                                                        0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $             101,131.23
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
        Case 13-20227                  Doc 287           Filed 02/08/19 Entered 02/08/19 11:44:30                                      Desc Main
                                                          Document     Page 2 of 17




       The remaining funds are available for distribution.

             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 06/19/2015 and the
      deadline for filing governmental claims was 06/19/2015 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 12,105.41 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 12,105.41 , for a total compensation of $ 12,105.41 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 0.00 , for total expenses of $ 0.00 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 11/30/2018                                     By:/s/Joji Takada, Chapter 7 Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                         Page:         1
              Case 13-20227                Doc 287       Filed 02/08/19 Entered 02/08/19 11:44:30                                   Desc Main
                                                                     FORM 1
                                                          Document
                                                 INDIVIDUAL             PageRECORD
                                                            ESTATE PROPERTY  3 of 17AND REPORT
                                                                           ASSET CASES
                                                                                                                                                       Exhibit A
Case No:             13-20227              BWB     Judge:     Bruce W. Black                   Trustee Name:                       Joji Takada, Chapter 7 Trustee

Case Name:           Eric C Isaacson                                                           Date Filed (f) or Converted (c):    10/29/2014 (c)
                     Kimberly A Isaacson                                                       341(a) Meeting Date:                06/11/2013
For Period Ending:   11/30/2018                                                                Claims Bar Date:                    06/19/2015


                             1                                     2                      3                     4                      5                    6

                  Asset Description                           Petition/              Est Net Value     Property Formally          Sale/Funds            Asset Fully
      (Scheduled and Unscheduled (u) Property)              Unscheduled           (Value Determined       Abandoned               Received by          Administered
                                                              Values               by Trustee, Less       OA=554(a)                the Estate              (FA)/
                                                                                  Liens, Exemptions,                                                  Gross Value of
                                                                                   and Other Costs)                                                     Remaining
                                                                                                                                                          Assets
  1. Single Family Home--2244 Stonehaven Dr.,                     225,000.00               30,423.00                                   41,360.00                   FA
     Plainfield, Il
  2. Tcf Savings Account                                           50,000.00               50,000.00                                   48,988.27                   FA
  3. Various Household Goods                                           3,000.00                 0.00                                           0.00                FA
  4. 2 Paintings                                                       1,500.00                 0.00                                           0.00                FA
  5. Various Used Clothing                                              400.00                  0.00                                           0.00                FA
  6. Various Jewelry                                                    800.00                  0.00                                           0.00                FA
  7. Husband's 401(K)                                             305,068.00                    0.00                                           0.00                FA
  8. Husband's Ira                                                 89,881.00                    0.00                                           0.00                FA
  9. Husband's Wal-Mart Esop (u)                                   39,615.00                    0.00                                   40,129.99                   FA
 10. Wife's 401(K)                                                436,274.00                    0.00                                           0.00                FA
 11. Wife's Ira                                                    89,782.00                    0.00                                           0.00                FA
 12. Wife's Wal-Mart Esop (u)                                      39,586.00                    0.00                                   40,130.00                   FA
 13. Ike Services, Llc 100% Interest                                       0.00                 0.00                                           0.00                FA
 14. 2002 Ford Expedition                                              2,500.00                 0.00                                           0.00                FA
 15. 2010 Buick Lacrosse Cxs                                       16,000.00               13,070.00                                           0.00                FA
 16. 2010 Ford Expedition El                                       20,000.00               20,000.00                                           0.00                FA
 17. Bank Account (u)                                                      0.00            50,000.00                                           0.00                FA

     TCF Checking Account
 18. Preferential Transfer                                                 0.00            10,000.00                                       6,500.00                FA

     Preference payment to Citibank
INT. Post-Petition Interest Deposits (u)                            Unknown                      N/A                                           0.00         Unknown


                                                                                                                                   Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                           $1,319,406.00             $173,493.00                                  $177,108.26                 $0.00
                                                                                                                                   (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




       UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                            Page:       2
            Case 13-20227               Doc 287            Filed 02/08/19        Entered 02/08/19 11:44:30
Converted Chapter 11/13 case; Marshalling non-exempt bank proceeds; Proceeding to liquidate non-exempt stock. - Joji Takada
                                                                                                                             Desc Main
11/30/2014                                           Document            Page 4 of 17
Completed 341 meetings of Debtor/Joint-Debtor; Bank's counsel indicated intention to file motion to dismiss case. - Joji Takada 1/24/2015   Exhibit A
Bank's counsel filed motion to dimiss case. - Joji Takada 3/10/2015

Bank's motion to dismiss denied; Bank has taken appeal; Instructed by UST to continue to pursue assets; Received transfer documents
necessary for transfer of non-exempt stock; Forwarded to debtor for review and completion; Received additional communication from
Computershare; Awaiting contact from legal department re additional requirements. - Joji Takada 4/8/2015

Hired real estate broker to list primary residence. - Joji Takada 8/10/2015

Compromise with Debtor re: primary residence. - Joji Takada 10/24/2015

Hired bank's counsel to pursue denial of discharge complaint - Joji Takada 12/22/2015

Hired bank's counsel to pursue denial of discharge complaint - Joji Takada 3/22/2016

Denial discharge litigation pending. - Joji Takada 6/24/2016

Denial discharge litigation pending. - Joji Takada 9/2/2016

Denial discharge litigation pending. - Joji Takada 12/20/2016

Liquidated stock accounts. - Joji Takada 2/15/2017

Resolving tax return/basis issues re: stock sale. - Joji Takada 5/1/2017

Requested basis documents/statements from debtor. - Joji Takada 8/15/2017

Requested basis documents/statements from debtor. - Joji Takada 11/25/2017

Received statements from debtor; proceeding with tax returns. - Joji Takada 12/15/2017

Claim administration re BoA secured auto loans. - Joji Takada 3/28/2018

Prepare TFR documents. - Joji Takada 6/8/2018




Initial Projected Date of Final Report (TFR): 05/14/2015          Current Projected Date of Final Report (TFR): 06/30/2018




     UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                              Page:         1
                     Case 13-20227                Doc 287   Filed 02/08/19
                                                                      FORM 2 Entered 02/08/19 11:44:30                                    Desc Main
                                                  ESTATE CASHDocument      Page 5 of 17 RECORD
                                                             RECEIPTS AND DISBURSEMENTS
           Case No: 13-20227                                                                            Trustee Name: Joji Takada, Chapter 7 Trustee         Exhibit B
         Case Name: Eric C Isaacson                                                                        Bank Name: Associated Bank
                        Kimberly A Isaacson                                                      Account Number/CD#: XXXXXX9835
                                                                                                                           Checking
  Taxpayer ID No: XX-XXX1236                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/30/2018                                                             Separate Bond (if applicable):


     1              2                     3                                   4                                             5                  6                   7

Transaction     Check or        Paid To / Received From           Description of Transaction        Uniform Tran.     Deposits ($)      Disbursements ($)     Account/CD
   Date         Reference                                                                               Code                                                  Balance ($)
 01/26/15                    Transfer from Acct #         Transfer of Funds                           9999-000             $48,988.27                           $48,988.27
                             xxxxxx8425

 02/06/15                    Associated Bank              Bank Service Fee                            2600-000                                      $11.74      $48,976.53
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 03/02/15         1001       Arthur B Levine Company Blanket bond                                     2300-000                                      $53.72      $48,922.81
                             4501 Cartwright Road,      payment to Adams
                             Suite 402                  Levine
                             Missouri City, Texas 77459
 03/06/15                    Associated Bank              Bank Service Fee                            2600-000                                      $65.75      $48,857.06
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 04/07/15                    Associated Bank              Bank Service Fee                            2600-000                                      $72.66      $48,784.40
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 05/07/15                    Associated Bank              Bank Service Fee                            2600-000                                      $70.19      $48,714.21
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 06/05/15                    Associated Bank              Bank Service Fee                            2600-000                                      $72.42      $48,641.79
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 07/07/15                    Associated Bank              Bank Service Fee                            2600-000                                      $69.98      $48,571.81
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 08/07/15                    Associated Bank              Bank Service Fee                            2600-000                                      $72.21      $48,499.60
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 09/08/15                    Associated Bank              Bank Service Fee                            2600-000                                      $72.11      $48,427.49
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 10/07/15                    Associated Bank              Bank Service Fee                            2600-000                                      $69.68      $48,357.81
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 11/06/15                    Associated Bank              Bank Service Fee                            2600-000                                      $71.89      $48,285.92
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 12/07/15                    Associated Bank              Bank Service Fee                            2600-000                                      $69.47      $48,216.45
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 01/08/16                    Associated Bank              Bank Service Fee                            2600-000                                      $71.68      $48,144.77
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)

                                                                                  Page Subtotals:                          $48,988.27              $843.50

              UST Form 101-7-TFR (5/1/2011) (Page: 5)
                                                                                                                                                              Page:         2
                     Case 13-20227                Doc 287   Filed 02/08/19
                                                                      FORM 2 Entered 02/08/19 11:44:30                                    Desc Main
                                                  ESTATE CASHDocument      Page 6 of 17 RECORD
                                                             RECEIPTS AND DISBURSEMENTS
           Case No: 13-20227                                                                            Trustee Name: Joji Takada, Chapter 7 Trustee         Exhibit B
         Case Name: Eric C Isaacson                                                                        Bank Name: Associated Bank
                        Kimberly A Isaacson                                                      Account Number/CD#: XXXXXX9835
                                                                                                                           Checking
  Taxpayer ID No: XX-XXX1236                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/30/2018                                                             Separate Bond (if applicable):


     1              2                      3                                  4                                             5                  6                   7

Transaction     Check or        Paid To / Received From           Description of Transaction        Uniform Tran.     Deposits ($)      Disbursements ($)     Account/CD
   Date         Reference                                                                               Code                                                  Balance ($)
 01/20/16           1        Kimberly Isaacson            Settlement payment                          1129-000             $41,360.00                           $89,504.77
                                                          Payment from
                                                          Debtor re:
                                                          compromise of
                                                          primary residence
 02/03/16         1002       Studemann, Erin            Real estate broker                            3510-000                                     $600.00      $88,904.77
                             Coldwell Banker Honig-Bell commission payment
                             1222 North Division Street
                             Morris, Illinois 60450     Flat fee to broker re:
                                                        listing of primary
                                                        residence
 02/05/16                    Associated Bank              Bank Service Fee                            2600-000                                      $95.38      $88,809.39
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 02/12/16          18        Citibank NA                  Settlement payment                          1141-000              $6,500.00                           $95,309.39
                                                          Settlement with
                                                          Citibank re
                                                          preferential payment
 03/07/16                    Associated Bank              Bank Service Fee                            2600-000                                     $129.40      $95,179.99
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 03/15/16         1003       Law Offices of Zane          Payment to trustee                          3110-000                                 $6,720.00        $88,459.99
                             Zielinski PC                 professional
                             6336 N Cicero Ave #201       Attorney fees
                             Chicago, IL 60646
 03/30/16         1004       Arthur B Levine Company Blanket Bond                                     2300-000                                     $106.79      $88,353.20
                             4501 Cartwright Road,      Premium
                             Suite 402
                             Missouri City, Texas 77459
 04/07/16                    Associated Bank              Bank Service Fee                            2600-000                                     $136.99      $88,216.21
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 05/06/16                    Associated Bank              Bank Service Fee                            2600-000                                     $126.96      $88,089.25
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 06/07/16                    Associated Bank              Bank Service Fee                            2600-000                                     $130.96      $87,958.29
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 07/08/16                    Associated Bank              Bank Service Fee                            2600-000                                     $126.55      $87,831.74
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 08/05/16                    Associated Bank              Bank Service Fee                            2600-000                                     $130.59      $87,701.15
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 09/08/16                    Associated Bank              Bank Service Fee                            2600-000                                     $130.38      $87,570.77
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)


                                                                                  Page Subtotals:                          $47,860.00          $8,434.00

              UST Form 101-7-TFR (5/1/2011) (Page: 6)
                                                                                                                                                              Page:         3
                     Case 13-20227                Doc 287   Filed 02/08/19
                                                                      FORM 2 Entered 02/08/19 11:44:30                                    Desc Main
                                                  ESTATE CASHDocument      Page 7 of 17 RECORD
                                                             RECEIPTS AND DISBURSEMENTS
           Case No: 13-20227                                                                             Trustee Name: Joji Takada, Chapter 7 Trustee        Exhibit B
         Case Name: Eric C Isaacson                                                                        Bank Name: Associated Bank
                        Kimberly A Isaacson                                                      Account Number/CD#: XXXXXX9835
                                                                                                                           Checking
  Taxpayer ID No: XX-XXX1236                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/30/2018                                                             Separate Bond (if applicable):


     1              2                     3                                   4                                             5                  6                   7

Transaction     Check or        Paid To / Received From           Description of Transaction         Uniform Tran.    Deposits ($)      Disbursements ($)     Account/CD
   Date         Reference                                                                                Code                                                 Balance ($)
 10/07/16                    Associated Bank              Bank Service Fee                            2600-000                                     $126.00      $87,444.77
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 11/07/16                    Associated Bank              Bank Service Fee                            2600-000                                     $130.01      $87,314.76
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 11/29/16         1005       Howard and Howard            Payment to trustee                          3210-000                                $52,200.00        $35,114.76
                             200 S Michigan Ave #1100     professional
                             Chicago, IL 60604            Special counsel legal
                             Attn: Daniel Rubin           fees
 11/29/16         1006       Howard and Howard            Payment to trustee                          3220-000                                 $2,431.30        $32,683.46
                             200 S Michigan Ave #1100     professional
                             Chicago, IL 60604            Special counsel
                             Attn: Daniel Rubin           expenses
 12/07/16                    Associated Bank              Bank Service Fee                            2600-000                                     $125.63      $32,557.83
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 12/13/16         1007       Law Office of William        Payment to trustee                          3210-000                                 $8,540.00        $24,017.83
                             Factor                       professional
                             105 W. Madison St., Suite    Trustee professional
                             1500                         fees
                             Chicago, Illinois 60602
                             Attn: Sara Lorber
 01/09/17                    Associated Bank              Bank Service Fee                            2600-000                                      $47.20      $23,970.63
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 02/03/17                    Walmart                      Non-exempt funds                                                 $80,259.99                          $104,230.62
                                                          Liquidation of
                                                          nonexempt stock
                                                          account
                                                          Gross Receipts                $80,259.99

                    9                                     Husband's Wal-Mart            $40,129.99    1229-000
                                                          Esop
                   12                                     Wife's Wal-Mart               $40,130.00    1229-000
                                                          Esop
 02/07/17                    Associated Bank              Bank Service Fee                            2600-000                                      $35.65     $104,194.97
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 03/07/17                    Associated Bank              Bank Service Fee                            2600-000                                     $132.19     $104,062.78
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 03/19/17         1008       INTERNATIONAL                2017 Blank Bond                             2300-000                                      $99.80     $103,962.98
                             SURETIES                     Premium
                             701 Poydras St Suite 420
                             New Orleans, LA 70139




                                                                                  Page Subtotals:                          $80,259.99         $63,867.78

              UST Form 101-7-TFR (5/1/2011) (Page: 7)
                                                                                                                                                              Page:         4
                     Case 13-20227                Doc 287   Filed 02/08/19
                                                                      FORM 2 Entered 02/08/19 11:44:30                                    Desc Main
                                                  ESTATE CASHDocument      Page 8 of 17 RECORD
                                                             RECEIPTS AND DISBURSEMENTS
           Case No: 13-20227                                                                            Trustee Name: Joji Takada, Chapter 7 Trustee         Exhibit B
         Case Name: Eric C Isaacson                                                                        Bank Name: Associated Bank
                        Kimberly A Isaacson                                                      Account Number/CD#: XXXXXX9835
                                                                                                                           Checking
  Taxpayer ID No: XX-XXX1236                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/30/2018                                                             Separate Bond (if applicable):


     1              2                     3                                   4                                             5                  6                   7

Transaction     Check or        Paid To / Received From           Description of Transaction        Uniform Tran.     Deposits ($)      Disbursements ($)     Account/CD
   Date         Reference                                                                               Code                                                  Balance ($)
 04/07/17                    Associated Bank              Bank Service Fee                            2600-000                                     $154.67     $103,808.31
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 05/05/17                    Associated Bank              Bank Service Fee                            2600-000                                     $149.36     $103,658.95
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 06/07/17                    Associated Bank              Bank Service Fee                            2600-000                                     $154.10     $103,504.85
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 07/10/17                    Associated Bank              Bank Service Fee                            2600-000                                     $148.92     $103,355.93
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 08/07/17                    Associated Bank              Bank Service Fee                            2600-000                                     $153.68     $103,202.25
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 09/08/17                    Associated Bank              Bank Service Fee                            2600-000                                     $153.43     $103,048.82
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 10/06/17                    Associated Bank              Bank Service Fee                            2600-000                                     $148.27     $102,900.55
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 11/07/17                    Associated Bank              Bank Service Fee                            2600-000                                     $152.98     $102,747.57
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 12/07/17                    Associated Bank              Bank Service Fee                            2600-000                                     $147.83     $102,599.74
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 01/08/18                    Associated Bank              Bank Service Fee                            2600-000                                     $152.54     $102,447.20
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 02/07/18                    Associated Bank              Bank Service Fee                            2600-000                                     $152.32     $102,294.88
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)
 02/27/18         1009       INTERNATIONAL                2018 Blanket Bond                           2300-000                                      $59.48     $102,235.40
                             SURETIES                     Payment
                             701 Poydras St Suite 420
                             New Orleans, LA 70139
 03/07/18                    Associated Bank              Bank Service Fee                            2600-000                                     $137.37     $102,098.03
                                                          under 11 U.S.C.
                                                          330(a)(1)(B), 503(b)
                                                          (1), and 507(a)(2)




                                                                                  Page Subtotals:                               $0.00          $1,864.95

              UST Form 101-7-TFR (5/1/2011) (Page: 8)
                                                                                                                                                                 Page:         5
                     Case 13-20227                Doc 287    Filed 02/08/19
                                                                       FORM 2 Entered 02/08/19 11:44:30                                      Desc Main
                                                   ESTATE CASHDocument      Page 9 of 17 RECORD
                                                              RECEIPTS AND DISBURSEMENTS
           Case No: 13-20227                                                                              Trustee Name: Joji Takada, Chapter 7 Trustee          Exhibit B
         Case Name: Eric C Isaacson                                                                          Bank Name: Associated Bank
                        Kimberly A Isaacson                                                        Account Number/CD#: XXXXXX9835
                                                                                                                             Checking
  Taxpayer ID No: XX-XXX1236                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/30/2018                                                               Separate Bond (if applicable):


     1              2                      3                                    4                                              5                  6                   7

Transaction     Check or        Paid To / Received From             Description of Transaction        Uniform Tran.     Deposits ($)       Disbursements ($)     Account/CD
   Date         Reference                                                                                 Code                                                   Balance ($)
 04/03/18         1010       Illinois Department of         Distribution                                2820-000                                      $669.00     $101,429.03
                             Revenue                        2017 estate taxes to
                             PO Box 19053                   Illinois
                             Springfield, Illinois 62794-
                             9053
 04/06/18                    Associated Bank                Bank Service Fee                            2600-000                                      $151.80     $101,277.23
                                                            under 11 U.S.C.
                                                            330(a)(1)(B), 503(b)
                                                            (1), and 507(a)(2)
 05/07/18                    Associated Bank                Bank Service Fee                            2600-000                                      $146.00     $101,131.23
                                                            under 11 U.S.C.
                                                            330(a)(1)(B), 503(b)
                                                            (1), and 507(a)(2)


                                                                                COLUMN TOTALS                                $177,108.26         $75,977.03
                                                                                       Less: Bank Transfers/CD's              $48,988.27                $0.00
                                                                                 Subtotal                                    $128,119.99         $75,977.03
                                                                                       Less: Payments to Debtors                   $0.00                $0.00
                                                                                 Net                                         $128,119.99         $75,977.03




                                                                                    Page Subtotals:                                $0.00              $966.80

              UST Form 101-7-TFR (5/1/2011) (Page: 9)
                                                                                                                                                            Page:         6
                     Case 13-20227                Doc 287   Filed 02/08/19
                                                                      FORM 2 Entered 02/08/19 11:44:30                                   Desc Main
                                                            Document
                                                  ESTATE CASH RECEIPTS ANDPage  10 of 17 RECORD
                                                                           DISBURSEMENTS
           Case No: 13-20227                                                                            Trustee Name: Joji Takada, Chapter 7 Trustee       Exhibit B
         Case Name: Eric C Isaacson                                                                       Bank Name: The Bank of New York Mellon
                        Kimberly A Isaacson                                                     Account Number/CD#: XXXXXX8425
                                                                                                                          Checking
  Taxpayer ID No: XX-XXX1236                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/30/2018                                                            Separate Bond (if applicable):


     1              2                     3                                   4                                            5                  6                  7

Transaction     Check or        Paid To / Received From          Description of Transaction         Uniform Tran.    Deposits ($)      Disbursements ($)    Account/CD
   Date         Reference                                                                               Code                                                Balance ($)
 01/05/15           2        Kimberly and Eric Isaacson Cash Deposits                                1129-000             $48,988.27                          $48,988.27
                                                        Funds in deposit
                                                        account as of
                                                        conversion date
 01/26/15                    Transfer to Acct #           Transfer of Funds                          9999-000                                $48,988.27              $0.00
                             xxxxxx9835



                                                                              COLUMN TOTALS                               $48,988.27         $48,988.27
                                                                                    Less: Bank Transfers/CD's                  $0.00         $48,988.27
                                                                              Subtotal                                    $48,988.27               $0.00
                                                                                    Less: Payments to Debtors                  $0.00               $0.00
                                                                              Net                                         $48,988.27               $0.00




                                                                                  Page Subtotals:                         $48,988.27         $48,988.27

              UST Form 101-7-TFR (5/1/2011) (Page: 10)
                                                                                                                                  Page:       7
       Case 13-20227              Doc 287            Filed 02/08/19 Entered 02/08/19 11:44:30                  Desc Main
                                                     Document      Page 11 of 17
                                                                                                                                Exhibit B
                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                 NET             ACCOUNT
                                                                                NET DEPOSITS      DISBURSEMENTS                  BALANCE
                               XXXXXX8425 - Checking                                 $48,988.27                $0.00                  $0.00
                               XXXXXX9835 - Checking                                $128,119.99            $75,977.03           $101,131.23
                                                                                    $177,108.26            $75,977.03           $101,131.23

                                                                               (Excludes account (Excludes payments Total Funds on Hand
                                                                                       transfers)         to debtors)
                               Total Allocation Receipts:             $0.00
                               Total Net Deposits:             $177,108.26
                               Total Gross Receipts:           $177,108.26




                                                             Page Subtotals:                       $0.00                $0.00

UST Form 101-7-TFR (5/1/2011) (Page: 11)
                 Case 13-20227                Doc 287       Filed 02/08/19 Entered 02/08/19 11:44:30        Desc Main
                                                            Document      Page 12 of 17
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 13-20227                                                                                                Date: November 30, 2018
Debtor Name: Eric C Isaacson
Claims Bar Date: 6/19/2015


Code #     Creditor Name And Address           Claim Class       Notes                        Scheduled          Claimed            Allowed
           Joji Takada                         Administrative                                     $0.00        $12,105.41         $12,105.41
100        6336 North Cicero Avenue
2100       Chicago, IL 60646
           trustee@takadallc.com


           US Bankruptcy Court Clerk           Administrative                                     $0.00           $700.00           $700.00
100        219 South Dearborn
2700       Chicago, Illinois 60604




           Illinois Department of Revenue      Administrative                                     $0.00           $669.00           $669.00
100        PO Box 19053
2820       Springfield, Illinois 62794-9053




8          Office Of The U. S. Trustee         Administrative                                     $0.00           $325.00           $325.00
100        Office Of The U.S. Trustee
2990       <B>(Administrative)</B>
           219 S Dearborn St. Room 873
           Chicago, Il 60604

           Law Offices of Zane Zielinski PC    Administrative                                     $0.00         $9,065.00          $9,065.00
100        6336 N Cicero Ave #201
3110       Chicago, IL 60646




           Law Offices of Zane Zielinski PC    Administrative                                     $0.00         $6,720.00          $6,720.00
100        6336 N Cicero Ave #201
3110       Chicago, IL 60646




           Howard and Howard                   Administrative                                     $0.00        $52,200.00         $52,200.00
100        200 S Michigan Ave #1100
3210       Chicago, IL 60604
           Attn: Daniel Rubin


           Law Office of William Factor        Administrative                                     $0.00         $8,540.00          $8,540.00
100        105 W. Madison St., Suite 1500
3210       Chicago, Illinois 60602
           Attn: Sara Lorber


           Howard and Howard                   Administrative                                     $0.00         $2,431.30          $2,431.30
100        200 S Michigan Ave #1100
3220       Chicago, IL 60604
           Attn: Daniel Rubin




                                                                           Page 1                   Printed: November 30, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 12)
                 Case 13-20227                  Doc 287       Filed 02/08/19 Entered 02/08/19 11:44:30                            Desc Main
                                                              Document      Page 13 of 17
                                                                            Exhibit C
                                                                  ANALYSIS OF CLAIMS REGISTER
Case Number: 13-20227                                                                                                                      Date: November 30, 2018
Debtor Name: Eric C Isaacson
Claims Bar Date: 6/19/2015


Code #     Creditor Name And Address             Claim Class       Notes                                            Scheduled           Claimed             Allowed
           Law Offices of Zane Zielinski PC      Administrative                                                         $0.00            $15.84              $15.84
100        6336 N Cicero Ave #201
3220       Chicago, IL 60646




           Callero and Callero LLP               Administrative                                                         $0.00         $1,498.00           $1,498.00
100        7800 North Milwaukee Avenue
3410       Niles, Illinois 60714
           Attn: Ryan Matsui


           Erin Studemann                        Administrative                                                         $0.00             $0.00             $600.00
100        Coldwell Banker Honig-Bell
3510       1222 North Division Street
           Morris, Illinois 60450


           Law Offices Of Arnold H. Landis       Administrative                                                         $0.00         $8,679.50           $8,462.00
150        Law Offices Of Arnold H. Landis,
6700       P.C.
           77 W. Washington Street, Ste. 702
           Chicago, Il 60602

           Law Offices Of Arnold H. Landis       Administrative                                                         $0.00           $832.56             $832.56
150        Law Offices Of Arnold H. Landis,
6710       P.C.
           77 W. Washington Street, Ste. 702
           Chicago, Il 60602

3          Bmo Harris Bank N. A.                 Unsecured                                                              $0.00     $1,011,656.13        $1,011,656.13
300        Bmo Harris Bank N.A.
7100       Howard And Howard Attorneys
           Pllc
           Attn: Daniel Rubin
           200 S Michigan Ave Ste 1100
           Chicago, Illinois 60604

5          Portfolio Recovery Associates, Llc    Unsecured                                                              $0.00         $1,061.44           $1,061.44
300        Successor To Chase Bank Usa
7100       N.A.
           Po Box 41067
           Norfolk, Va 23541

6          Law Offices Of Arnold H. Landis       Unsecured                                                              $0.00         $5,033.56               $0.00
300        Law Offices Of Arnold H. Landis,
7100       P.C.                                                    Withdrawn by creditor. - Joji Takada 10/4/2018
           77 W. Washington Street, Ste. 702
           Chicago, Il 60602




                                                                               Page 2                                     Printed: November 30, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 13)
                 Case 13-20227              Doc 287          Filed 02/08/19 Entered 02/08/19 11:44:30               Desc Main
                                                             Document      Page 14 of 17
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 13-20227                                                                                                        Date: November 30, 2018
Debtor Name: Eric C Isaacson
Claims Bar Date: 6/19/2015


Code #     Creditor Name And Address           Claim Class        Notes                               Scheduled          Claimed             Allowed
7          Wermer Rogers Doran & Ruzon         Unsecured                                                  $0.00         $1,500.00           $1,500.00
300        755 Essington Rd
7100       Joliet, Il 60435




1          N. A. Bank Of America               Secured                                                    $0.00        $26,185.51               $0.00
400        Bank Of America, N.A.
4110       Nc4-105-02-99
           Po Box 26012
           Greensboro, Nc 27420-6012

2          N. A. Bank Of America               Secured                                                    $0.00        $13,070.12               $0.00
400        Bank Of America, N.A.
4110       Nc4-105-02-99
           Po Box 26012
           Greensboro, Nc 27420-6012

4          Na Wells Fargo Bank                 Secured                                                    $0.00       $164,577.73               $0.00
400        Wells Fargo Bank, Na
4110       Attn: Bankruptcy Dept                                  Withdrawn - Joji Takada 8/21/2018
           Mac#D3347-014
           3476 Stateview Blvd.
           Fort Mill, Sc 29715

           Case Totals                                                                                    $0.00     $1,326,866.10        $1,118,381.68
               Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                                Page 3                      Printed: November 30, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 14)
       Case 13-20227              Doc 287     Filed 02/08/19 Entered 02/08/19 11:44:30             Desc Main
                                              Document      Page 15 of 17




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 13-20227
     Case Name: Eric C Isaacson
                 Kimberly A Isaacson
     Trustee Name: Joji Takada, Chapter 7 Trustee
                         Balance on hand                                              $             101,131.23

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
      Trustee Fees: Joji Takada                       $        12,105.41 $                0.00 $     12,105.41
      Attorney for Trustee Fees: Law Offices of
      Zane Zielinski PC                               $        15,785.00 $         6,720.00 $            9,065.00
      Attorney for Trustee Expenses: Law Offices
      of Zane Zielinski PC                       $                    15.84 $             0.00 $           15.84
      Accountant for Trustee Fees: Callero and
      Callero LLP                                     $         1,498.00 $                0.00 $         1,498.00
      Charges: US Bankruptcy Court Clerk              $           700.00 $                0.00 $          700.00
      Other: Illinois Department of Revenue           $           669.00 $           669.00 $                0.00
      Other: Office Of The U. S. Trustee              $           325.00 $                0.00 $          325.00
      Other: Law Office of William Factor             $         8,540.00 $         8,540.00 $                0.00
      Other: Erin Studemann                           $           600.00 $           600.00 $                0.00
      Other: Howard and Howard                        $        52,200.00 $        52,200.00 $                0.00
      Other: Howard and Howard                        $         2,431.30 $         2,431.30 $                0.00
                 Total to be paid for chapter 7 administrative expenses               $              23,709.25
                 Remaining Balance                                                    $              77,421.98




UST Form 101-7-TFR (5/1/2011) (Page: 15)
         Case 13-20227            Doc 287      Filed 02/08/19 Entered 02/08/19 11:44:30              Desc Main
                                               Document      Page 16 of 17




               Applications for prior chapter fees and administrative expenses have been filed as follows:

                                                                          Interim Payments
                         Reason/Applicant             Total Requested     to Date          Proposed Payment
      Other Prior Chapter Professional Expenses:
      Law Offices Of Arnold H. Landis            $                832.56 $                  0.00 $        832.56
      Other Prior Chapter Professional Fees: Law
      Offices Of Arnold H. Landis                $              8,462.00 $                  0.00 $      8,462.00
                 Total to be paid for prior chapter administrative expenses             $               9,294.56
                 Remaining Balance                                                      $              68,127.42


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 1,014,217.57 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 6.7 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount         Interim Payments Proposed
     Claim No.            Claimant                     of Claim               to Date          Payment
     3                    Bmo Harris Bank N. A.       $    1,011,656.13 $                0.00 $        67,955.36
                          Portfolio Recovery
     5                    Associates, Llc             $        1,061.44 $                0.00 $              71.30
                          Wermer Rogers Doran &
     7                    Ruzon                       $        1,500.00 $                0.00 $           100.76




UST Form 101-7-TFR (5/1/2011) (Page: 16)
       Case 13-20227              Doc 287   Filed 02/08/19 Entered 02/08/19 11:44:30              Desc Main
                                            Document      Page 17 of 17




                 Total to be paid to timely general unsecured creditors               $               68,127.42
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 17)
